Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 1 of 14 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    TIA COLEMAN,                                     Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    NUANCE COMMUNICATIONS, INC.,
    LLOYD CARNEY, MARK BENJAMIN,
    DANIEL BRENNAN, THOMAS
    EBLING, BOB FINOCCHIO, LAURA
    KAISER, MICHAL KATZ, MARK
    LARET, and SANJAY VASWANI,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Tia Coleman (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Nuance Communications, Inc. (“Nuance” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange



                                                1
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 2 of 14 PageID #: 2




Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

Nuance by Microsoft Corporation (“Microsoft”) and Big Sky Merger Sub Inc., a wholly owned

subsidiary of Microsoft.

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York

City.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Nuance common

stock.




                                                  2
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 3 of 14 PageID #: 3




       7.      Defendant Nuance provides conversational and cognitive artificial intelligence

innovations that bring intelligence to everyday work and life. The Company is incorporated in

Delaware. The Company’s common stock trades on the NASDAQ under the ticker symbol,

“NUAN.”

       8.      Defendant Lloyd Carney (“Carney”) is Chairman of the Board of the Company.

       9.      Defendant Mark Benjamin (“Benjamin”) is Chief Executive Officer and a director

of the Company.

       10.     Defendant Daniel Brennan (“Brennan”) is a director of the Company.

       11.     Defendant Thomas Ebling (“Ebling”) is a director of the Company.

       12.     Defendant Bob Finocchio (“Finocchio”) is a director of the Company.

       13.     Defendant Laura Kaiser (“Kaiser”) is a director of the Company.

       14.     Defendant Michal Katz (“Katz”) is a director of the Company.

       15.     Defendant Mark Laret (“Laret”) is a director of the Company.

       16.     Defendant Sanjay Vaswani (“Vaswani”) is a director of the Company.

       17.     Defendants Carney, Benjamin, Brennan, Ebling, Finocchio, Kaiser, Katz, Laret,

and Vaswani are collectively referred to herein as the “Individual Defendants.”

       18.     Defendants Nuance and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       19.     On April 12, 2021, Nuance and Microsoft announced that they had entered into a

definitive agreement under which Microsoft would acquire Nuance for $56.00 per share in an all-

cash transaction. The press release announcing the Proposed Transaction states, in pertinent part:




                                                3
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 4 of 14 PageID #: 4




         Microsoft accelerates industry cloud strategy for healthcare with the
                                 acquisition of Nuance

     Acquisition will combine solutions and expertise to deliver new cloud and AI
     capabilities across healthcare and other industries

     NEWS PROVIDED BY
     Microsoft Corporation
     Apr 12, 2021, 08:31 ET

     REDMOND, Wash., and BURLINGTON, Mass., April 12, 2021 /PRNewswire/ -
     - Microsoft Corp (Nasdaq: MSFT) and Nuance Communications, Inc.
     (Nasdaq: NUAN) today announced they have entered into a definitive agreement
     under which Microsoft will acquire Nuance for $56.00 per share, implying a 23%
     premium to the closing price of Nuance on Friday, April 9, in an all-cash
     transaction valued at $19.7 billion, inclusive of Nuance's net debt. Nuance is a
     trusted cloud and AI software leader representing decades of accumulated
     healthcare and enterprise AI experience. Mark Benjamin will remain CEO of
     Nuance, reporting to Scott Guthrie, executive vice president of Cloud & AI at
     Microsoft. The transaction is intended to close this calendar year.

     Microsoft has accelerated its efforts to provide industry-specific cloud offerings to
     support customers and partners as they respond to disruption and new opportunities.
     These efforts include the Microsoft Cloud for Healthcare, introduced in 2020,
     which aims to address the comprehensive needs of the rapidly transforming and
     growing healthcare industry. Today's acquisition announcement represents the
     latest step in Microsoft's industry-specific cloud strategy.

     Nuance is a pioneer and a leading provider of conversational AI and cloud-based
     ambient clinical intelligence for healthcare providers. Nuance's products include
     the Dragon Ambient eXperience, Dragon Medical One and PowerScribe One for
     radiology reporting, all leading clinical speech recognition SaaS offerings built on
     Microsoft Azure. Nuance's solutions work seamlessly with core healthcare systems,
     including longstanding relationships with Electronic Health Records (EHRs), to
     alleviate the burden of clinical documentation and empower providers to deliver
     better patient experiences. Nuance solutions are currently used by more than 55%
     of physicians and 75% of radiologists in the U.S., and used in 77% of U.S. hospitals.
     Nuance's Healthcare Cloud revenue experienced 37% year-over-year growth in
     Nuance's fiscal year 2020 (ended September 2020).

     Microsoft's acquisition of Nuance builds upon the successful existing partnership
     between the companies that was announced in 2019. By augmenting the Microsoft
     Cloud for Healthcare with Nuance's solutions, as well as the benefit of Nuance's
     expertise and relationships with EHR systems providers, Microsoft will be better
     able to empower healthcare providers through the power of ambient clinical
     intelligence and other Microsoft cloud services. The acquisition will double


                                              4
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 5 of 14 PageID #: 5




     Microsoft's total addressable market (TAM) in the healthcare provider space,
     bringing the company's TAM in healthcare to nearly $500 billion. Nuance and
     Microsoft will deepen their existing commitments to the extended partner
     ecosystem, as well as the highest standards of data privacy, security and
     compliance.

     "Nuance provides the AI layer at the healthcare point of delivery and is a pioneer
     in the real-world application of enterprise AI," said Satya Nadella, CEO, Microsoft.
     "AI is technology's most important priority, and healthcare is its most urgent
     application. Together, with our partner ecosystem, we will put advanced AI
     solutions into the hands of professionals everywhere to drive better decision-
     making and create more meaningful connections, as we accelerate growth of
     Microsoft Cloud for Healthcare and Nuance."

     Beyond healthcare, Nuance provides AI expertise and customer engagement
     solutions across Interactive Voice Response (IVR), virtual assistants, and digital
     and biometric solutions to companies around the world across all industries. This
     expertise will come together with the breadth and depth of Microsoft's cloud,
     including Azure, Teams, and Dynamics 365, to deliver next-generation customer
     engagement and security solutions.

     "Over the past three years, Nuance has streamlined its portfolio to focus on the
     healthcare and enterprise AI segments, where there has been accelerated demand
     for advanced conversational AI and ambient solutions," said Mark Benjamin, CEO,
     Nuance. "To seize this opportunity, we need the right platform to bring focus and
     global scale to our customers and partners to enable more personal, affordable and
     effective connections to people and care. The path forward is clearly with Microsoft
     — who brings intelligent cloud-based services at scale and who shares our passion
     for the ways technology can make a difference. At the same time, this combination
     offers a critical opportunity to deliver meaningful and certain value to our
     shareholders who have driven and supported us on this journey."

     The transaction has been unanimously approved by the Boards of Directors of both
     Nuance and Microsoft. The deal is intended to close by the end of this calendar year
     and is subject to approval by Nuance's shareholders, the satisfaction of certain
     regulatory approvals, and other customary closing conditions.

     Upon closing, Microsoft expects Nuance's financials to be reported as part of
     Microsoft's Intelligent Cloud segment. Microsoft expects the acquisition to be
     minimally dilutive (less than 1 percent) in fiscal year 2022 and to be accretive in
     fiscal year 2023 to non-GAAP earnings per share, based on the expected close
     timeframe. Non-GAAP excludes expected impact of purchase accounting
     adjustments, as well as integration and transaction-related expenses. The
     acquisition will not impact the completion of its existing share repurchase
     authorization.




                                             5
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 6 of 14 PageID #: 6




       Nadella, Benjamin, Guthrie and Microsoft Chief Financial Officer Amy Hood will
       host a webcast for investors and media on April 12, 2021, at 8 a.m. Pacific Time/11
       a.m. Eastern Time regarding this transaction. The presentation is available via
       webcast at https://aka.ms/MS-Investor-Call or to international callers at +1 (201)
       689-8023 (no password required), or to U.S. callers at (877) 407-0666 (no password
       required), at that time.

       Goldman Sachs & Co. LLC is acting as exclusive financial advisor to Microsoft,
       while Simpson Thacher & Bartlett LLP is acting as its legal advisor. Evercore is
       acting as exclusive financial advisor to Nuance, while Paul, Weiss, Rifkind,
       Wharton & Garrison LLP is acting as its legal advisor.

       About Microsoft

       Microsoft (Nasdaq "MSFT" @microsoft) enables digital transformation for the era
       of an intelligent cloud and an intelligent edge. Its mission is to empower every
       person and every organization on the planet to achieve more.

       About Nuance Communications, Inc.

       Nuance Communications (NASDAQ: NUAN) is a technology pioneer with market
       leadership in conversational AI and ambient intelligence. A full-service partner
       trusted by 77 percent of U.S. hospitals and 85 percent of the Fortune 100 companies
       worldwide, Nuance creates intuitive solutions that amplify people's ability to help
       others.

       20.     On May 5, 2021, the Company filed a Schedule 14A Preliminary Proxy Statement

under Section 14(a) of the Exchange Act (the “Proxy Statement”) with the SEC in connection with

the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       21.     The Proxy Statement, which recommends that Nuance shareholders vote in favor

of the Proposed Transaction, omits and/or misrepresents material information concerning: (i)

Nuance’s financial projections; (ii) the financial analyses performed by Nuance’s financial

advisor, Evercore Group L.L.C. (“Evercore”), in connection with its fairness opinion; and (iii)

potential conflicts of interest involving Evercore.

       22.     The omission of the material information (referenced below) renders the following



                                                 6
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 7 of 14 PageID #: 7




sections of the Proxy Statement false and misleading, among others: (i) Recommendation of Our

Board of Directors and Reasons for the Merger; (ii) Opinion of Nuance’s Financial Advisor; and

(iii) Financial Forecasts.

       23.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote on the Proposed Transaction, Nuance

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Nuance’s Financial Projections

       24.      The Proxy Statement omits material information concerning Nuance’s financial

projections.

       25.      With respect to the Nuance Forecasts, the Proxy Statement fails to disclose: (1) all

line items underlying (i) Revenue, (ii) Adjusted EBITDA, and (iii) Unlevered Free Cash Flow; (2)

Nuance’s net income projections; and (3) a reconciliation of all non-GAAP to GAAP metrics.

       26.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

would allow shareholders to better understand the financial analyses performed by the Company’s

financial advisor in support of its fairness opinion. Shareholders cannot hope to replicate

management’s inside view of the future prospects of the Company. Without such information,

which is uniquely possessed by Defendant(s) and the Company’s financial advisor, the Company’s

shareholders are unable to determine how much weight, if any, to place on the Company’s financial

advisor’s fairness opinion in determining whether to vote for or against the Proposed Transaction.

       27.      When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

                                                 7
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 8 of 14 PageID #: 8




corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 1

       28.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning Evercore’s Analyses

       29.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Evercore.

       30.      The Proxy Statement fails to disclose the following concerning Evercore’s

“Selected Public Company Trading Analysis”: (1) the individual multiples and financial metrics

of each company Evercore observed in its analyses; (2) the Company’s levered, after-tax free cash

flows; (3) Nuance’s net debt as of December 31, 2020; and (4) the number of fully diluted shares

of Nuance common stock.

       31.      The Proxy Statement fails to disclose the following concerning Evercore’s

“Discounted Cash Flow Analysis”: (1) all line items underlying the standalone unlevered free cash



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited May 12, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                8
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 9 of 14 PageID #: 9




flow that Nuance was forecasted to generate during the second half of Nuance’s fiscal year 2021

and Nuance’s fiscal years 2022 through 2025; (2) the terminal values for Nuance; (3) the individual

inputs and assumptions underlying the (i) perpetuity growth rates of 4.0% to 5.0%, and (ii) discount

rates ranging from 8.0% to 9.0%; (4) Nuance’s estimated net debt as of December 31, 2020; and

(5) the number of fully diluted shares of Nuance common stock.

       32.     The Proxy Statement fails to disclose the following concerning Evercore’s “Sum-

of-the-Parts Discounted Cash Flow Analysis”: (1) all line items underlying the unlevered free cash

flow that Nuance was forecasted to generate during the second half of Nuance’s fiscal year 2021

and Nuance’s fiscal years 2022 through 2025; (2) terminal values for Nuance; (3) the individual

inputs and assumptions underlying the (i) perpetuity growth rates of 3.5% to 4.5%, (ii) discount

rates ranging from 8.0% to 9.0%, and from 17.5% to 22.5%, and (iii) revenue multiple of 15.0x –

20.0x; (4) Nuance’s estimated net debt as of December 31, 2020; and (5) the number of fully

diluted shares of Nuance common stock.

       33.     With respect to Evercore’s “Equity Research Analyst Price Targets,” the Proxy

Statement fails to disclose: (1) the individual price targets observed by Evercore in its analyses;

and (2) the sources thereof.

       34.     The Proxy Statement fails to disclose the following concerning Evercore’s

“Selected HC & ENT Transactions Analysis” and “Selected Vertical Software Transactions

Analysis”: (1) each transaction utilized by Evercore in its analyses; and (2) the individual multiples

and financial metrics of each transaction Evercore observed in its analyses.

       35.     With respect to Evercore’s “Premiums Paid Analysis,” the Proxy Statement fails to

disclose each transaction and the individual premiums paid therein.

       36.     The valuation methods, underlying assumptions, and key inputs used by




                                                 9
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 10 of 14 PageID #: 10




Evercore in rendering its purported fairness opinion must be fairly disclosed to Nuance

shareholders. The description of Evercore’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, Nuance shareholders are unable to fully understand Evercore’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to the Company’s

shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving
                Evercore

       37.      The Proxy Statement omits material information concerning potential conflicts of

interest involving Evercore.

       38.      The Proxy Statement fails to disclose the timing and nature of the past services

Evercore and/or its affiliates provided Nuance and/or its affiliates.

       39.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

       40.      The omission of the above-referenced information renders the Proxy Statement

materially incomplete and misleading. This information, if disclosed, would significantly alter the

total mix of information available to the Company’s shareholders.




                                                 10
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 11 of 14 PageID #: 11




                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        41.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        42.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        43.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

        44.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

        45.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

        46.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.




                                                 11
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 12 of 14 PageID #: 12




                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       47.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       48.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       49.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       50.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements




                                                 12
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 13 of 14 PageID #: 13




or to cause the statements to be corrected. The Proxy Statement at issue contains the

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       51.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       52.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                13
Case 1:21-cv-02668-DG-JRC Document 1 Filed 05/12/21 Page 14 of 14 PageID #: 14




       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: May 12, 2021                                 Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    667 Madison Avenue, 5th Floor
                                                    New York, NY 10065
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com
                                                            zhalper@halpersadeh.com

                                                    Counsel for Plaintiff




                                               14
